Case 5:20-bk-02454-RNO   Doc 7 Filed 08/15/20 Entered 08/15/20 14:33:27   Desc
                         Main Document   Page 1 of 12
Case 5:20-bk-02454-RNO   Doc 7 Filed 08/15/20 Entered 08/15/20 14:33:27   Desc
                         Main Document   Page 2 of 12
Case 5:20-bk-02454-RNO   Doc 7 Filed 08/15/20 Entered 08/15/20 14:33:27   Desc
                         Main Document   Page 3 of 12
Case 5:20-bk-02454-RNO   Doc 7 Filed 08/15/20 Entered 08/15/20 14:33:27   Desc
                         Main Document   Page 4 of 12
Case 5:20-bk-02454-RNO   Doc 7 Filed 08/15/20 Entered 08/15/20 14:33:27   Desc
                         Main Document   Page 5 of 12
Case 5:20-bk-02454-RNO   Doc 7 Filed 08/15/20 Entered 08/15/20 14:33:27   Desc
                         Main Document   Page 6 of 12
Case 5:20-bk-02454-RNO   Doc 7 Filed 08/15/20 Entered 08/15/20 14:33:27   Desc
                         Main Document   Page 7 of 12
Case 5:20-bk-02454-RNO   Doc 7 Filed 08/15/20 Entered 08/15/20 14:33:27   Desc
                         Main Document   Page 8 of 12
Case 5:20-bk-02454-RNO   Doc 7 Filed 08/15/20 Entered 08/15/20 14:33:27   Desc
                         Main Document   Page 9 of 12
Case 5:20-bk-02454-RNO    Doc 7 Filed 08/15/20 Entered 08/15/20 14:33:27   Desc
                         Main Document    Page 10 of 12
Case 5:20-bk-02454-RNO    Doc 7 Filed 08/15/20 Entered 08/15/20 14:33:27   Desc
                         Main Document    Page 11 of 12
Case 5:20-bk-02454-RNO    Doc 7 Filed 08/15/20 Entered 08/15/20 14:33:27   Desc
                         Main Document    Page 12 of 12
